      Case 4:19-cv-00411-BLW-REB Document 32 Filed 03/31/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  MICHELLE YVONNE MORENO,
                                                    Case No. 1:19-cv-00411-BLW
           Petitioner,
                                                    ORDER ADOPTING REPORT &
            v.                                      RECOMMENDATION

  ANDREW SAUL, Commissioner of
  Social Security,

           Respondent.



                                    INTRODUCTION

       This is a Social Security case in which the petitioner, Michelle Moreno,

appeals the Commissioner’s denial of her application for benefits. This matter is

before the Court on United States Magistrate Judge Ronald E. Bush’s Report &

Recommendation (Dkt. 29) and Petitioner’s Objection (Dkt. 30). For the reasons

explained below, the Court will overrule the Objection, adopt the Report &

Recommendation in its entirety, and affirm the Commissioner’s decision.

                                     BACKGROUND 1

       In January 2019, an Administrative Law Judge (ALJ) denied Moreno’s



       1
         The Court includes this brief Background section solely for ease of reference. The
factual and procedural background are more fully stated in the Report, which this Court adopts in
full.

ORDER ADOPTING REPORT & RECOMMENDATION - 1
     Case 4:19-cv-00411-BLW-REB Document 32 Filed 03/31/21 Page 2 of 5




application for Social Security Disability benefits and Supplemental Security

Income benefits. See Jan. 24, 2019 Decision, Dkt. 15-2. In August 2019, the

Appeals Council denied her request for review, making the ALJ’s decision the

final decision of the Commissioner.

      Moreno then filed a petition in this Court. She says that “[t]he conclusions

and findings of fact of the respondent are not supported by substantial evidence

and are contrary to law and regulation.” Petition, Dkt. 1, at 2. In particular, Moreno

argues that the ALJ failed to properly evaluate her mental illness and fibromyalgia.

Accordingly, she asks the Court to either reverse the ALJ’s decision and find that

she is entitled to disability benefits or, alternatively, remand the case for further

proceedings.

      In March 2020, Magistrate Judge Bush issued his Report, recommending

that the Court affirm the Commissioner’s decision. Moreno objects to that Report.

                                LEGAL STANDARD

      Under 28 U.S.C. § 636(b)(1)(C), this Court “may accept, reject, or modify,

in whole or in part, the findings and recommendations made by the magistrate

judge.” Where the parties object to a report and recommendation, this Court “shall

make a de novo determination of those portions of the report which objection is

made.” Id. Where, however, no objections are filed the district court need not

conduct a de novo review. To the extent that no objections are made, arguments to


ORDER ADOPTING REPORT & RECOMMENDATION - 2
     Case 4:19-cv-00411-BLW-REB Document 32 Filed 03/31/21 Page 3 of 5




the contrary are waived. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1). In this case,

Petitioner filed objections and the Court has conducted a de novo review of those

portions of the Report as well as the record in this matter.

                                   DISCUSSION

      Moreno raises three objections to the Report. She first alleges a due process

violation. Otherwise, in two related objections, she contends that the Magistrate

Judge did not properly evaluate the medical evidence. The Court has reviewed the

Report de novo in light of these objections. Likewise, the Court has conducted a de

novo review of the administrative record, the ALJ’s decision, and the complete

record in this case.

1.    Due Process

      Moreno first argues that the Magistrate Judge violated her due-process rights

by failing to conduct a proper review the ALJ’s decision. Moreno says that instead

of restricting himself to the ALJ’s reasoning and findings, the Magistrate Judge

instead came up with a different set of reasons – a “second set of arguments,” as

she puts it – to justify denying Social Security benefits. See Objection, Dkt. 30, at

4.

      The Court is not persuaded. While Moreno may disagree with the Magistrate

Judge’s substantive conclusions, she cannot seriously argue that he strayed from

his obligation to conduct a proper review of the ALJ’s decision. The Report begins


ORDER ADOPTING REPORT & RECOMMENDATION - 3
     Case 4:19-cv-00411-BLW-REB Document 32 Filed 03/31/21 Page 4 of 5




by stating the correct standard of review and then carefully and thoroughly applies

that standard. Throughout the Report, in the effort to determine if substantial

evidence supported the ALJ’s conclusions, the Magistrate Judge explicitly and

repeatedly referenced the ALJ’s findings and reasoning. Ultimately, the Report

concludes that the ALJ had indeed “provided reasonable and rationale support for

his well-formed conclusions, even if such evidence is susceptible to a different

interpretation.” Report, Dkt. 29, at 20-21. This Court agrees with this conclusion,

and, more to the point here, disagrees with Moreno’s assertion that her rights to

due process and a fair hearing have been denied.

2.    Review of the Medical Evidence

      In her second objection, Moreno says that the Report “negates all evidence

of mental impairment because . . . [she] was able to work.” Objection, Dkt. 30, at

4. And in the third, Moreno says that the Report “rests on the assumption that

psychiatric records must be ‘seamless.’” Id. at 5.

      The Court will overrule these objections. The Magistrate Judge carefully

considered the medical evidence, particularly as it related to Moreno’s mental

illness and fibromyalgia. In so doing, he did not make improper assumptions or

improperly “negate” evidence. To the contrary, after reviewing and analyzing the

relevant portions of the medical record, the Magistrate Judge correctly observed

that the ALJ had discounted some medical opinions while crediting others, and,

ORDER ADOPTING REPORT & RECOMMENDATION - 4
     Case 4:19-cv-00411-BLW-REB Document 32 Filed 03/31/21 Page 5 of 5




further, that the ALJ’s decision to do so was “based upon clear and convincing,

specific, and legitimate reasons.” Report, Dkt. 29, at 20. After conducting a de

novo review, the Court concurs with this assessment. Accordingly, the Court will

overrule Moreno’s second and third objections.

                                      ORDER

      IT IS ORDERED that:

      1. Petitioner’s Objections to the Report and Recommendation (Dkt. 30) are

OVERRULED.

      2. The Report & Recommendation (Dkt. 29) is ADOPTED IN ITS

ENTIRETY as the order of this Court.

      3. Petitioner’s Motion for Summary Judgment (Dkt. 21) is DENIED.

      4. The Commissioner’s decision is AFFIRMED.

      5. The Court will enter a separate judgment in favor of the Commissioner in

accordance with Federal Rule of Civil Procedure 58.

                                             DATED: March 31, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             United States District Judge




ORDER ADOPTING REPORT & RECOMMENDATION - 5
